                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
DIARBRO L. WILLIAMS,

                          Plaintiff,
      v.                                           Case No. 20-cv-504-pp

SERGEANT HEASTHAVEN,
and NURSE MICHELLE,

                        Defendants.
______________________________________________________________________________

      ORDER DENYING PLAINTIFF’S MOTION TO RECRUIT COUNSEL
                                (DKT. NO. 50)
______________________________________________________________________________

      The court has allowed plaintiff Diarbro Williams to proceed on Eighth

Amendment claims against two defendants. Dkt. No. 20. He has asked the

court to recruit counsel to represent him. Dkt. No. 50. He says that he can’t

afford an attorney, that his imprisonment “will greatly limit his ability to

litigate” the complex issues in the case and that counsel would be better

equipped to cross-examine witnesses and collect evidence. Id. at 1–2. He

submitted letters from two firms that declined his request to take his case. Dkt.

No. 50-1.

      In a civil case, the court has the discretion to recruit counsel for

individuals unable to afford counsel. Navejar v. Iyola, 718 F.3d 692, 696 (7th

Cir. 2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706

F.3d 864, 866–67 (7th Cir. 2013). “[D]eciding whether to recruit counsel ‘is a

difficult decision: Almost everyone would benefit from having a lawyer, but

there are too many indigent litigants and too few lawyers willing and able to




                                         1
           Case 2:20-cv-00504-PP Filed 03/08/21 Page 1 of 6 Document 52
volunteer for these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir.

2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

      In exercising its discretion, the court must consider two things: “(1) ‘has

the indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so,’ and (2) ‘given the difficulty of the case,

does the plaintiff appear competent to litigate it himself?’” Eagan v. Dempsey, -

___ F.3d ___, 2021 WL 456002 at * 8 (7th Cir. Feb. 9, 2021) (quoting Pruitt v.

Mote, 503 F.3d 647, 654-55 (7th Cir. 2007)). To satisfy the first element, the

court must determine that a plaintiff made a good faith effort to hire counsel.

Pickett v. Chi. Transit Auth., 930 F.3d 869, 871 (7th Cir. 2019). “This is a

mandatory, threshold inquiry that must be determined before moving to the

second inquiry.” Eagan, 2021 WL 456002 at *8. To do so, the plaintiff must

show he contacted at least three lawyers and provide the court with (1) the

lawyers’ names; (2) their addresses; (3) how and when the plaintiff attempted to

contact the lawyer; and (4) the lawyers’ responses.

      The lawyers’ responses may influence the court’s decision to exercise its

discretion because they may shed light on whether the plaintiff’s attempts to

hire counsel were reasonable. Pickett, 930 F.3d at 871. In deciding whether to

recruit counsel, the court should consider the reasons the lawyer declined

representation, including whether the plaintiff was unwilling (as opposed to

unable) to pay a retainer; whether the lawyer lacked time or capacity to take on

new clients; or whether the subject matter of the case requires a lawyer who

specializes in a specific area of law. Id. The court also should consider how well

the plaintiff articulated his case to the prospective lawyer. Id. Where a plaintiff

“conveyed his situation well and counsel deemed the claim feeble, then it would

be inappropriate for a court to intervene” and recruit counsel. Id. Where a



                                          2
         Case 2:20-cv-00504-PP Filed 03/08/21 Page 2 of 6 Document 52
plaintiff is inarticulate, a court “may have a useful role to play in recruiting

counsel.” Id.

      “The second inquiry requires consideration of both the factual and legal

complexity of the plaintiff’s claims and the competence of the plaintiff to litigate

those claims.” Eagan, 2021 WL 456002 at *8. When considering the second

prong, the court “must examine the difficulty of litigating specific claims and

the plaintiff’s individual competence to litigate those claims without counsel.”

Pennewell v. Parish, 923 F.3d 486, 490 (7th Cir. 2019). The court looks at

“whether the difficulty of the case, factually, legally, and practically, exceeds

the litigant’s capacity as a layperson to coherently litigate the case.” Id. This

includes “all tasks that normally attend litigation,” such as “evidence gathering,

preparing and responding to court filings and motions, navigating discovery,

and putting on a trial.” Id. at 490–91. The court “must consider the plaintiff’s

literacy, communication skills, education level, litigation experience,

intellectual capacity, psychological history, physical limitations and any other

characteristics that may limit the plaintiff’s ability to litigate the case.” Id. at

491. In situations where the plaintiff files his motion in the early stages of the

case, the court may determine that it is “impossible to tell whether [the

plaintiff] could represent himself adequately.” Pickett, 930 F.3d at 871.

      The court finds that the plaintiff has demonstrated that he tried to find

an attorney on his own before asking for the court’s assistance. The first firm

declined to take the case because it lacked the resources to do so. Dkt. No. 50-

1 at 1–2. The letter explained that the office has only two attorneys, who

already had a full caseload. Id. at 1. The second firm declined to take the case

because of “lack of time given the numerous other pro bono cases we are

currently handling.” Id. at 3. Neither firm opined on the merits of the case.



                                           3
         Case 2:20-cv-00504-PP Filed 03/08/21 Page 3 of 6 Document 52
      At this stage, however, the plaintiff’s filings show he has a clear

understanding of the facts and legal issues in the case. The court has no

reason to believe that the plaintiff did not prepare the complaint himself. His

handwriting is neat and easy to read, and the complaint gave a clear, detailed

explanation of the facts and articulated the basis for the plaintiff’s claims. It

even cited some cases. The plaintiff attached several helpful documents to the

complaint. Dkt. No. 1-1.

      Since then, he has filed a motion to proceed without prepaying the filing

fee (Dkt. No. 2), his prisoner trust account statement (Dkt. No. 3), a declaration

in support of the complaint (Dkt. No. 4), a declaration from a witness (Dkt. No.

8) and several letters and motions (Dkt. Nos. 9, 11, 12, 13, 14, 15, 16, 17, 18,

19, 23, 30, 31, 32, 35). While a seasoned lawyer would not have filed many of

the pleadings the plaintiff has filed, his frequent and lucid filings show that at

this stage, he is capable of vigorously representing his position and advocating

for himself.

      This is the plaintiff’s second motion to appoint counsel; he filed the first

one on November 10, 2020, just after the court issued its screening order. Dkt.

No. 23. Magistrate Judge Duffin denied that motion, explaining the next steps

in the lawsuit and concluding that the plaintiff was “clearly capable of

communicating his issues and concerns.” Dkt. No. 24 at 4. The plaintiff’s most

recent motion makes no mention of his prior motion or of Judge Duffin’s order

denying it. He simply asserts that he can’t afford a lawyer, that being in prison

will make it hard for him to litigate and that a lawyer can cross-examine

witnesses. Dkt. No. 50. Most inmates cannot afford lawyers. Prison makes it

hard for almost any inmate to litigate. It is easier for a lawyer to cross-examine

a witness than for a layperson, but this case has a long way to go before there



                                         4
         Case 2:20-cv-00504-PP Filed 03/08/21 Page 4 of 6 Document 52
are any witnesses to cross-examine. At this point, the defendants are preparing

a motion for summary judgment on the ground that the plaintiff did not

exhaust his state remedies before filing this lawsuit. Dkt. No. 41. The deadline

for the defendants to file that motion is April 21, 2021. Dkt. No. 48. The

plaintiff then will have thirty days to oppose the motion—to explain, in writing,

why he doesn’t agree with it. If the court denies the defendants’ motion, the

next step will be for the parties to file summary judgment motions on the

merits of the plaintiff’s claims (if they choose to do so). If the court denies any

summary judgment motions filed by the defendants, it then will discuss with

the parties possible trial dates—trial is the time when witnesses testify and

when parties need lawyers to cross-examine those witnesses. That will not be

for some time.

      The plaintiff also filed an objection to the defendants’ motion for an

extension of time to file the motion for summary judgment on exhaustion

grounds. Dkt. No. 51. The plaintiff asserted that the court should deny the

defendants’ request because they filed it too late and because he has exhausted

his administrative remedies. Id. at 1. The plaintiff attached in support of his

objection the grievance and inmate complaint he filed about the issues in this

case. Dkt. No. 51-1. Although the court overruled the plaintiff’s objection and

granted the defendants’ motion, the plaintiff’s response shows that he

understands the issues and how to appropriately oppose a motion. It also

shows that the plaintiff knows how to gather and submit the evidence to

support his position.

      The plaintiff’s stated reasons for requesting counsel do not convince the

court that counsel is required at this time. The plaintiff makes arguments that

nearly every pro se plaintiff could make. There are not enough attorneys able



                                          5
         Case 2:20-cv-00504-PP Filed 03/08/21 Page 5 of 6 Document 52
and willing to represent prisoner plaintiffs on a pro bono basis to satisfy the

demand. At this early stage of the litigation, and given the quality of the

plaintiff’s filings submitted so far, the court concludes that the plaintiff is able

to effectively litigate the case himself.

      The court DENIES WITHOUT PREJUDICE the plaintiff’s motion to

recruit counsel to represent him in this matter. Dkt. No. 50.

      Dated in Milwaukee, Wisconsin, this 8th day of March, 2021.

                                        BY THE COURT:


                                        ________________________________________
                                        HON. PAMELA PEPPER
                                        Chief United States District Judge




                                            6
         Case 2:20-cv-00504-PP Filed 03/08/21 Page 6 of 6 Document 52
